DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the R-R interval plot comprising R-R intervals plotted along an x-axis of the plot and the heart rates associated with the R-R intervals plotted along a y-axis of the plot (claims 1, 10 and 19) must be shown or the feature(s) canceled from the claim(s).  The drawings currently show plots of heart rate (bpm; y-axis) over time (x-axis).  Note the comments made in the rejection of claims under §112(b) below.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing.  Lines 11-13 refer to the generation of an R-R interval plot comprising R-R intervals plotted along an x-axis and heart rates associated with the R-R intervals plotted along a y-axis of the plot.  This would result in a plot of points along the line y= a/x, where “y” is heart rate; “x” the time interval between any two beats (i.e., the R-R interval); and “a” a constant normalizing factor (see graph below).  For exemplary purposes, R-R interval data points are shown at 200 ms and 1000 ms representing 300 bpm and 60 bpm respectively.

    PNG
    media_image1.png
    370
    462
    media_image1.png
    Greyscale

Thus, instead of displaying the progression of heart rates over time with each beat having a distinct data point as shown in the drawings, such a plot would merely be a look-up table converting R-R interval length to heart rate –losing all chronological information (e.g., whether a single beat or hundreds of beats were occurring at 300 bpm, the plot as claimed would show a single data point at the coordinate (200 ms, 300 bpm)).  This does not accurately reflect what is disclosed by the applicant in the drawings, nor does it reflect how one of ordinary skill in the art would interpret the invention.  Figs. 6-13, for example, show an R-R interval plot comprising heart rates plotted against time (i.e., time is represented by the x-axis and heart rate in beats-per-minute is represented by the y-axis).  Related comments apply to similar wording in claims 10 and 19.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,736,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)).
Regarding claim 1 (as well as similarly worded claims 10 and 19), note claim 11 which includes a display for displaying the presence of sinus tachycardia via the R-R interval plot.  Even without the presence of claim 11, the use of a display to display any cardiac rhythm of interest --in this case sinus tachycardia-- would have been considered blatantly obvious to any artisan of ordinary skill interested in conveying information to diagnosticians.  Like comments apply to the newly added material on lines 21 and 22.  Basing a diagnosis on the presence in the display of a particular arrhythmia (e.g., sinus tachycardia and/or bradycardia) is conventional and simply common sense.  One, for example, would not determine the occurrence of arrhythmia events if the display used for diagnosis were not indicating the presence of such arrhythmia events.
Regarding the limitation of lines 16 and 17, a plot of R-R intervals and associated heart rates inherently involves the plotting of points representing each R-R interval and associated heart rate.  
Regarding the limitation in claim 1, lines 18-20, pertaining to at least a portion of points that represent a baseline that spikes up and gradually slopes down with a wide tail reflecting a sharp rise of heart rates followed by a gradual decline, as elaborated in more detail below in the rejection of this limitation under §103, such a limitation is entirely dependent upon the condition that the patient is currently experiencing.  The ‘532 system would display an identical plot if the subject were experiencing exercise induced sinus tachycardia.  A related comment applies to claim 10 and claim 19’s reference to the presentation of a bradycardia.
Regarding claim 20, the computerized system of patented claim 1 inherently requires a computer-readable storage medium for storing executable code.
Claims not specifically discussed can clearly be mapped to the claims of the ‘532 patent as the limitations are substantially identical.
Claims 1, 2, 4, 10, 11, 13, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,045,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)).
	Regarding the limitation in claim 1 pertaining to at least a portion of points that represent a baseline that spikes up and gradually slopes down with a wide tail reflecting a sharp rise of heart rates followed by a gradual decline, as elaborated in more detail below in the rejection of this limitation under §103, such a limitation is entirely dependent upon the condition that the patient is currently experiencing.  The ‘709 system would display an identical plot if the subject were experiencing exercise induced sinus tachycardia.  A related comment applies to claim 10 and claim 19’s reference to the presentation of a bradycardia.
	Regarding the newly amended material on lines 21 and 22 of claim 1 (as well as related limitations in claims 10 and 19), note the comment made above under paragraph six of the Office Action.
Regarding claims 2 and 11, note the comments made below in the rejection of said claims under obviousness.
Regarding claims 4 and 13, see claim 3 of ‘709.
Claims 5-8 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,045,709 in view of Carnes et al. 
See the rejection of claims 5-8 and 14-17 in the rejection under §103 below for an explanation of the obviousness of the corresponding limitations.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 10-12, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) (claims 1, 10, 19 and 20) recite(s) the mentally performable (or with pen and paper) steps (or associated elements) of calculating a difference between recording times of successive pairs 9of R-wave peaks in the ECG data as R-R intervals and determining a heart rate 10associated with each time difference; 11generating an R-R interval plot of the ECG data comprising the R-R 12intervals plotted along an x-axis of the plot and the heart rates associated with the 13R-R intervals plotted along a y-axis of the plot (i.e., plotting data points on a graph); and determining a diagnosis (judgement/opinion) based on the plot for the intended use of facilitating diagnosis of cardiac disorders.  
This judicial exception is not integrated into a practical application because there are no improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a).  The recited download station, processor, memory/storage medium and display all function in their ordinary capacity, whether individually or in combination.
The exception is not applied or used to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo.  The invention is broadly drawn to diagnosis with no therapy or specific actions taken to prevent disease.
There is no application of the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b).  The recited download station, processor, memory and display all function in their ordinary capacity, whether individually or in combination and comprise standard equipment in any computerized ECG diagnostic device (see for example the last paragraph of page 10, wherein data may be obtained from a download station or similar device, as well as the last paragraph of page 23).  A processor with associated memory and display are clearly conventional in any computerized system.
There is no transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c).  Data is simply received, processed and displayed.
There is no application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the particular technological environment of ECG diagnostics, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the download station, the processor, the memory and the display are all recited in a highly generic form, function in their usual capacity, and serve merely as a tool upon which the abstract idea is performed (MPEP 2106.05(f)).  The generic download station and display are considered to represent insignificant extra-solution activity which would be required in any implementation of the exception, in order to gather the data necessary to perform the abstract idea and display it for human interpretation.  As disclosed by Moorman (par. 0014), the most frequently available and reliably accurate data set for diagnosis is the time series of the times between heartbeats.  Similarly, the generic processor and memory are required tools in any computerized system.  Digital computers, download stations and displays, individually and in combination, are also WURC in the ECG diagnostic arts as discussed above, with the latter two representing insignificant data gathering and outputting.  It is further noted that no structure is associated with the determination of sinus tachycardia (or bradycardia) based on the presence in the display.  Such a determination is made within the mind of the diagnostician viewing the plot.  The “…to facilitate diagnosis of a cardiac disorder of the patient,” language is considered intended use.
The limitations of claims 2, 3, 11, 12 are mentally performable (or with pen and paper) and do not contain any additional elements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 10-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorman (Pub. No. 2017/0127964).
Regarding claim 1 (with substantially identical comments applying to similar limitations in claims 10 and 19), Moorman discloses a system for facilitating a cardiac rhythm disorder diagnosis with 2the aid of a digital computer, comprising: 3a download station adapted to retrieve cutaneous action potentials of a 4patient recorded over a set period of time as ECG data via an ECG monitoring 5and recording device (Holter monitor(s) and associated storage; par. 0048); and 6a processor 1202 (Fig. 12) and memory (1204, 1206) within which code for execution by the processor 7is stored (1224; computer readable media), wherein the processor: 8calculates a difference between recording times of successive pairs 9of R-wave peaks in the ECG data as R-R intervals (e.g., pars. 0043, 0048, etc.); and 11generates an R-R interval plot of the ECG data comprising the R-R 12intervals plotted along an x-axis of the plot and the 13R-R intervals plotted along a y-axis of the plot (see at least Figs. 2 and 11, where R-R intervals are plotted in the same manner as shown by the applicant with the x-axis representing time); and a display 1210 to present the plot.  
While Moorman does not explicitly refer to determining a heart rate associated with each time difference, and concomitantly does not show heart rates associated with the R-R intervals plotted along a y-axis of the plot, the relationship between R-R interval time and heart rate is well-established (heart rate simply being the inverse of the R-R interval, i.e., HR = 1/R-R interval).  Those of ordinary skill in the art would have considered the choice of displaying heart rate or R-R interval time to be a matter of convenience and a prerogative of the user.  Clearly either perspective would readily highlight cardiac arrhythmias (see for example par. 0016 of Moorman), by showing similar distinguishing patterns and relative relationships between plot points.  As such, artisans of ordinary skill would have expected either manner of plotting to be reasonably successful and thus obvious variants of one another.
Regarding the reference in claim 1 to at least a portion of the points representing a baseline that spikes 19up and gradually slopes down with a wide tail reflecting a sharp rise of heart rates 20followed by a gradual decline, the presence of such a feature is merely dependent upon the particular cardiac rhythm present at the time of measurement, and thus entirely dependent on the subject being diagnosed.  An exercising subject being diagnosed with the Moorman system, for example, would create the same type of sinus tachycardia plot (albeit flipped, i.e., a downward spike and a gradual upslope with a wide tail).  As stated in MPEP 2114, apparatus claims cover what a device is, not what a device does.  A related comment applies to claim 10 and claim 19’s reference to a baseline of points having multiple spikes of the points representing intermittent episodes of elevated heart rate (i.e., such a plot depends entirely on the cardiac state of the subject being monitored).
Regarding the newly added limitation in apparatus claims 1 and 10 reciting that a sinus tachycardia (or bradycardia) event is determined based on the presence in the display to facilitate diagnosis, one would expect any cardiologist capable of diagnosing the cardiac condition from viewing the display of the applicant’s plot, to also be capable of diagnosing the cardiac condition from viewing the display of Moorman’s, since the plots convey the same essential information (i.e., R-R intervals or heart rates vs. time).  Whether the Moorman system additionally utilizes algorithms to automate the diagnosis is immaterial to the question of obviousness as it does not negate one’s ability to diagnose based on the display plot.  Additionally, the newly added material is considered functional language and intended use.  No structure has been tied to the determination of events.
Regarding claims 2 and 11, Moorman shows a y-axis having a range of R-R intervals equivalent to 30 bpm (2000 msec) to beyond 300 bpm (200 msec).  Clearly artisans of ordinary skill in the art would have considered the exact range to be a matter of obvious design expediency.  Any range suitably covering expected rates for most patients would have sufficed.  The 20 bpm end value is clearly representative of an outlier situation not expected to be encountered in most measurement situations.  Lacking any unexpected results from including 20 bpm vs. say 30 bpm, this lower limit would have been considered an obvious matter of design to anyone of ordinary skill.
Regarding claims 3 and 12, Moorman does not discuss removing R-R intervals that correspond to heart rates outside the range of the y-axis.  Those of ordinary skill in the art, however, would have considered the removal of highly suspect R-R intervals to be a matter of obvious noise reduction expediency.  One would expect heart rates outside the indicated range to represent invalid data given that 99%+ of heart rate possibilities for humans are expected to fall within the range (see page 15, lines 18-21).  Removing invalid or suspect data to avoid faulty data from influencing the diagnosis would have therefore been considered blatantly obvious to those of ordinary skill in the art.
Regarding method claim 19, note the comments made above in the rejection of similarly worded claims 1 and 10.  Furthermore, regarding the newly added limitation of lines 20-23, given that cardiologists have long been diagnosing the cardiac condition based on visual inspection of heart rate (or R-R interval) data (note par. 0014 of Moorman), and given that Moorman sees fit to display plots substantially similar to those shown in the present invention, it would have been obvious for any artisan of ordinary skill in the ECG diagnostic arts to determine cardiac events such as sinus tachycardia or bradycardia based on visual inspection of the data displayed.  A sinus tachycardia, for example, has a well-known initial characteristic jump in heart rates at the onset of exercise, followed by a gradual decline in heart rates as the body acclimates to the exercise, or the exercise ceases.  Any skilled cardiologist would recognize such patterns if presented a plot of heart rates or R-R intervals over time.  The applicant’s invention is not altering the known pattern indicative of sinus tachycardia or bradycardia –it is merely providing the diagnostician the data in plot form similar to that of the Moorman invention, such that they may visually evaluate the plot.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorman as applied to claims 1-3, 10-12, 19 and 20 above, and further in view of Maeda (Pub. No. 2003/0097078).
Regarding claims 4 and 13, Moorman does not disclose the generation of a near field view of a portion of the ECG data and an intermediate field view of a different portion of the ECG data for diagnosis of a cardiac event.  Maeda, however, discloses a related ECG diagnostic system wherein near field (see Fig. 3(a) waveform view) and an intermediate field of a different portion of the ECG data (see Fig. 3(b) compression display) is generated along with an R-R graph.  The waveform/near field view represents a conventional ECG view, while the intermediate view is generated for confirmation of a situational change or irregularity in the waveform over a longer period of time (pars. 0026, 0042, 0043).  Clearly the ability to confirm the presence of abnormalities in ECG monitoring systems is critical to proper diagnosis.  To include such a feature in the system of Moorman would have therefore been considered a matter of obvious design by those of ordinary skill in the art.
Claim(s) 5-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorman and Maeda as applied to claims 4 and 13 above, and further in view of Carnes et al. (Carnes: Pub. No. 2010/0177100).
Regarding claims 5, 6, 14 and 15, while Moorman does not present a background information plot presenting the time of day or the use of a further background information plot including one or more of the recited parameters, Carnes discloses a related physiological monitoring system wherein background plots of time of day and various parameters including blood pressure, O2 saturation, etc. may selectively be displayed in an integrated manner to show correlation between parameters (see Fig. 5, pars. 0049, 0051, 0069).  As taught, such an arrangement allows the clinician to more easily interpret the data (par. 0002).  Those of ordinary skill in the art looking to improve the ease at which clinicians can interpret the data and thus ultimately improve patient diagnosis, would have therefore seen the incorporation of such background plots in the system of Moorman as a matter of obvious design.
Regarding claims 7, 8, 16 and 17, Carnes discloses that the various information plots may be keyed to one another using event markers (i.e., a temporal point of reference) for easy correlation (par. 0052-0054).  Using a temporal point of reference allows the clinician to recognize and match the same regions of ECG data in different fields of view, thus aiding in understanding the information.  To utilize temporal points of reference would have therefore been considered an obvious expediency to those of ordinary skill in the art.
Allowable Subject Matter
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The non-linear scale for heart rates determined in accordance with the recited equation is not considered WURC in the art.  The applicant further gives criticality to this feature as it maximizes the visual differentiation for frequently occurring heart rate ranges, so as to allow at-a-glance diagnosis.
Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims under §112(b), the applicant attempts to overcome this rejection by referencing support in the specification.  The examiner, however, did not find support lacking.  Instead the examiner found the description of the R-R interval plot confusing as it (a) does not appear to be an accurate description of the applicant’s invention and does not reflect what is shown in the drawings where chronological time is represented by the x-axis –not R-R interval length; and (b) if implemented, would simply result in a plot of points along the line y= a/x, where “y” is heart rate; “x” the time period between any two beats (i.e., the R-R interval); and “a” a constant normalizing factor –essentially being a look-up table to convert R-R interval length to heart rate (see the above example plot).  Clearly none of the plots shown in any of the figures could be possible under the applicant’s current interpretation, since none show the reciprocal function.
The amendment was not considered sufficient to overcome the obviousness-type double patenting rejections (see the above rejection for further details).
Regarding the rejection of claims under §101, note the comments made above with respect to the newly added material.  The applicant presents no argument other than to indicate that the claims have been amended.
Regarding the rejection under §103, the applicant argues that Moorman requires algorithms to determine cardiac events, whereas their invention allows the diagnostician to visually recognize such events without the need for an algorithm.  This is not convincing because, while Moorman discusses the use of algorithms, said algorithms are used to differentiate AF from sinus rhythm with frequent ectopy (pars. 0015, 0016).  Sinus tachycardia or bradycardia, on the other hand, exhibit well-defined patterns in the heart rate data and special algorithms would not be necessary to distinguish these patterns in the displayed data.  Both the applicant and Moorman disclose display of heart rate or R-R interval data plots in substantially similar manners.   It is therefore unclear why one of ordinary skill in the art reviewing similar cardiac conditions would not be able to identify sinus tachycardia or bradycardia with the Moorman display, but allegedly would be able to identify said conditions with the present invention’s display.  Whether Moorman chooses to better identify additional cardiac conditions by employing algorithms is of no consequence.  The newly added material to apparatus claims 1 and 10 is furthermore considered functional language and intended use.  There is no structure tied to the determination of sinus tachycardia or bradycardia.  Regarding method claim 19, note the comments made above in the rejection of said claim concerning the obviousness of allowing a diagnostician to diagnose based on a viewable display of cardiac data.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
July 2, 2022